Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Steven K. Hwang, MD,
Petitioner
Vv.
Centers for Medicare and Medicaid Services.
Docket No. C-10-480
Decision No. CR2152
Date: June 11, 2010

DECISION REMANDING CASE
TO CENTERS FOR MEDICARE AND MEDICAID SERVICES

I remand this case to the Centers for Medicare and Medicaid Services (CMS) so that it
may develop the record and make a determination based on the facts. I vacate the CMS’s
determination to grant an effective enrollment date of January 17, 2009 to Petitioner
Steven K. Hwang, M.D.

I. Background

Petitioner is a physician practicing in the State of California. On February 9, 2010, he
filed a hearing request in which he asserted that Palmetto GBA, a Medicare contractor,
had improperly denied him the opportunity to submit claims for Medicare reimbursement
covering items or services that he provided to beneficiaries during calendar year 2008.
The case was assigned to me for a hearing and a decision.

I issued a pre-hearing order directing the parties to exchange briefs and proposed
exhibits, including the written direct testimony of any proposed witnesses. CMS filed a
motion for summary judgment. It provided no proposed exhibits. Petitioner failed to
reply to the motion or to submit a pre-hearing exchange. | issued an order to show cause
to Petitioner in which I warned him that I would dismiss his hearing request if he did not
file a pre-hearing exchange. On May 25, 2010, Petitioner filed a letter, which I accept as
his pre-hearing exchange. He filed no proposed exhibits.

IL. Issue, findings of fact, and conclusions of law
A. Issue

The issue in this case is whether Palmetto GBA and CMS properly determined
Petitioner’s effective enrollment date to be January 17, 2009.

B. Findings of fact and conclusions of law

It is impossible for me to decide whether CMS properly determined the effective date of
Petitioner’s enrollment in the Medicare program. CMS has provided me with no
evidence supporting its determination. The brief that counsel for CMS filed in this case
is so laconic as not to be a brief at all. Rather, it is simply a series of conclusions that are
unsupported by anything. '

I will not make findings of facts in the absence of evidence supporting them. Petitioner
represents that he maintained a practice of medicine through calendar year 2008 and
provided reimbursable services to Medicare beneficiaries but that he failed to file claims
for reimbursement during that year because of alleged problems he had with his billing
service. He has, however, not provided any evidence supporting that assertion.
Petitioner contends that his provider enrollment was revoked or discontinued due to his
failure to file claims during 2008. However, neither he nor CMS has provided any
documentation of that allegation. Petitioner contends also that he was told by someone,
presumably, CMS’s contractor, that he had to reapply for enrollment and that he did so in
early 2009. However, according to Petitioner, he was subsequently shocked to discover

' The brief contains a footnote that states:

All referenced documentation was submitted by petitioner in conjunction
with his February 9, 2010 hearing request. CMS waives any objection to
receipt of these documents into evidence.

CMS Brief at 1 n.1. I have no idea what counsel is talking about. Petitioner did not
submit “documentation” with his hearing request. The only documentation that I have in
this case is: CMS’s brief; Petitioner’s hearing request; his May 25, 2010 letter to me; and
a copy of the reconsideration determination, which I obtained through a request that I
made. In fact, this footnote is boilerplate language, which counsel has used in other
briefs. Apparently, he used it here without actually ascertaining whether Petitioner had
submitted “documentation.”

that CMS would not award him an effective date of enrollment that was earlier than the
date of the 2009 application. Thus, according to Petitioner, he lost the opportunity to
claim reimbursement for services that he provided to beneficiaries in 2008.

It is unclear to me whether these assertions would support CMS’s determination to grant
Petitioner an effective enrollment date of January 17, 2009. CMS has not asserted that
Petitioner’s enrollment was revoked or discontinued. It has not provided me with any
legal analysis as to the basis for the revocation or discontinuation if, indeed, that
happened. Nor has CMS provided even prima facie proof as to the date of Petitioner’s
enrollment application.

I caution the parties that I am not suggesting in this decision that I would either sustain or
overturn CMS’s determination if this case comes back to me at a later date. All that Iam
saying is that it is impossible for me to decide this case at this time given CMS’s failure
to provide me with even prima facie evidence of what happened. It is unclear to me,
furthermore, whether CMS actually knows the entire history of Petitioner’s enrollment
and his application status. Therefore, I am remanding this case so that CMS may develop
the record and make an informed determination.

/s/
Steven T. Kessel
Administrative Law Judge

